Citation Nr: 1134278	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  05-08 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to March 1975.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions in August 2004 and August 2006 by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to the benefits currently sought on appeal.  

In March 2009, the Board issued a decision denying service connection for right knee and left ankle disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an May 2010 Order, the Court granted the parties' Joint Motion to partially vacate and remand the Board's March 2009, decision.  Pursuant to the actions requested in the Joint Motion, the right knee issue was remanded to the Board for additional development and readjudication consistent with the directives contained therein.  [The Board's decision with regard to the Veteran's left ankle claim was not disturbed.]  

This case was then remanded by the Board in November 2010, for additional development and readjudication.  

It appears that issues of entitlement to service connection for hypertension and entitlement to service connection for a left ankle disability based on new and material evidence have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic right knee disability, including degenerative joint disease, was not shown during the Veteran's active duty, was not diagnosed until many years after service, and has not been shown by competent medical evidence to have developed as a result of an established event, injury, or disease during service.  


CONCLUSION OF LAW

A chronic right knee disability, including degenerative joint disease, was not incurred in or aggravated by service and cannot be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Letters dated in November 2003, March 2006, and November 2010 informed the Veteran of its duty to assist him in substantiating the service connection claim adjudicated herein under the VCAA, the effect of this duty upon his claim, and of how disability ratings and effective dates are assigned.  The timing defect of the March 2006 and November 2010 correspondence was cured by the RO's subsequent readjudications of the claim on appeal and issuance of supplemental statements of the case-most recently in November 2011.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the service connection claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained a VA examination in January 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 2011 VA examination obtained in this case is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran seeks service connection for a right knee disability that he claims had its onset during service as a result a flag football injury.  

Service treatment records (STRs) show that the Veteran was evaluated in February and March 1974 for right knee strain.  He was treated with physical therapy with good results, except for occasional complaints of pain.  There are no subsequently dated medical records on file reflecting further complaints, evaluation or treatment.  Although at his separation physical in January 1975 the Veteran reported continued occasional right knee pain, clinical evaluation of his lower extremities was within normal limits with no pertinent right knee abnormalities, and no diagnosis of a chronic right knee disorder was made at the separation examination.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  

There is also no evidence of right knee arthritis having manifested to a compensable degree within one year of separation from active service.  In fact, post-service treatment records are devoid of any reference to a right knee disorder until a September 2003 private treatment report.  At that time, the Veteran advised that he had been told that he had "bad arthritis" related to service.  X-rays of his right knee provided findings consistent with arthritis or a previous injury.  The examiner diagnosed osteoarthritis of the right knee, but did not otherwise indicate that any findings first began during military service, or within a year thereafter.  

The Court has established that symptoms, not treatment, are the essence of continuity of symptomatology, and the Veteran contends that he has suffered from residuals of a right knee injury since service.  However, in this case, it appears that, for almost 30 years after service, he did not complain of, or receive treatment for, any symptoms referable to his right knee, including as residual of claimed in-service injury.  That is to say, he has failed to show continuity of symptomatology during those intervening years after his service had ended before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  

While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Also of record is an April 2004 VA outpatient treatment record which shows that the treating physician assessed, in pertinent part, right knee pain, most likely degenerative joint disease, from previous football and basketball injuries while in the service.  Unfortunately, the Board finds that this opinion is considerably weakened by the physician's reliance upon a reported history of in-service events decades prior, without evidence or analysis of events at separation or in the years after service.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.)  Although, as previously discussed herein, the Veteran did indeed injure his right knee in service, no chronic disability of this joint was shown at service separation.  Further, arthritis of his right knee was not demonstrated until almost three decades thereafter.  Of particular importance to the Board is the fact that the VA treating physician did not address these negative findings.  In other words, there is no discussion of how an injury that occurred so long ago was manifesting the current symptomatology claimed by the Veteran, particularly in light of the absence of clinical evidence in the interim.  

When examined by VA in May 2004, the Veteran again reported right knee pain which he attributed to an in-service injury sustained while playing flag football.  The injury was treated conservatively with physical therapy and a light duty profile.  The right knee pain has continued since his discharge from service.  Following service, the Veteran was employed with the Alabama Power Company.  He noted that recently he had to change his position from the heavy physical work of climbing poles for 10 years to that of a field representative, where his current duties involve walking and reading power meters.  On examination there was no objective evidence of pain and when compared with the left knee, the right knee appeared normal.  However, X-rays confirmed evidence of early degenerative changes.  

The clinical impression was chronic right knee pain, cause unknown.  The examiner concluded, based on his examination and review of the claims file, that the Veteran's symptoms were not as least as likely as not caused by or a result of service.  He cited to the Veteran's lack of restricted duty in service, normal physical profile, and post-service employment where most of his job duties consisted of walking and pulling meters.

Also of record is an October 2006 private treatment report.  The examiner noted the Veteran's reports of right intermittent right knee problems related to military injuries.  The doctor also stated that, "if he [the Veteran] has had a documented prior knee injury, this would go along with his present radiographic changes of the medial epicondyle and he may have some medial compartment wear."  However, the physician also noted that he had no record of this.  The Veteran acknowledged that at service discharge he really had no problems, but over the past years began experiencing pain with prolonged standing.  An X-ray of the right knee showed a Pellegrini-Stieda lesion off the medial femoral condyle.  The clinical impression was right knee pain status post previous knee injury with apparent MCL sprain with associated Pellegrini-Stieda lesion.  However, the examiner failed to specifically relate the Veteran's complaints or findings to military service.  

In January 2011, pursuant to a November 2011 Board Remand, the Veteran underwent additional VA examination to address the inadequate rationale in the May 2004 VA opinion.  The Board notes that his reports of knee pain since an in-service injury were essentially unchanged.  The examiner reviewed the claims file in its entirety and took a detailed history of the Veteran's service, including his positive history of right knee sprain and also noted his 20-year post-service employment history climbing poles for the power company.  Following review the record and an examination of the Veteran, the clinical impression was degenerative joint disease of the right knee.  

The examiner concluded the degenerative joint disease of the Veteran's right knee was less likely as not (less than 50/50 probability) caused by or a result of having its clinical onset in-service and was not otherwise related to service (including the in-service episodes of treatment of right knee sprain in 1974).  Rather, the examiner felt that the Veteran more likely developed right knee arthritis as a result of his strenuous job working for the power company which consisted of climbing poles for 20 years; standing for prolonged periods on hard concrete; and repeated bending of the knees.  The Veteran eventually took a paycut and switched to field service representative as his progressively worsening knee pain prevented him from climbing poles.  Currently he walks about a mile daily at work.  The examiner explained that, based on clinical experience, jobs that cause constant overloading on the knees may cause degenerative joint disease. 

This VA opinion is considered highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's relevant medical and other history, aside from the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  As a result, the examiner was able to fully address the salient question as to the origin of the Veteran's current right knee disability and its relationship to military service.  Therefore, after weighing all the evidence, the Board finds greater probative value in the 2011 VA examiner's conclusions, and, in light of the other evidence of record, the opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  For the reasons discussed above, the April 2004 VA outpatient treatment record, while not discounted entirely, is entitled to less weight in the face of the remaining evidentiary record.

Consequently, the Board is unable to attribute the post-service development of the current right knee disability to the Veteran's service.  In this case, the single competent medical opinion in the record found that there was no medical basis for holding that the right knee degenerative joint disease was incurred in service.  

In reaching the above conclusion, the Board has not overlooked the Veteran's contentions or his complaints to healthcare providers.  As to the assertions that his claimed right knee disability had its onset during service, the Board acknowledges that he is competent to give evidence about what he sees and feels.  For example, he is competent to report acute injury and/or pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Here, the Board finds that the Veteran's account of chronic right knee symptoms since in-service injury is inconsistent with decades of medical treatment records in which there is no indication of a current right knee disability prior to the 2003 private treatment record.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).

In this regard, the Board notes that the Veteran is not a medical professional.  Therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding a relationship between his claimed right knee disability and service are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the absence of objective findings of a chronic right knee disability in the STRs or the post-service medical records until many years after discharge and by the 2011 VA examiner who discussed the Veteran's symptoms, complaints, and manifestations.  See Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against the claim for service connection for degenerative joint disease of the right knee, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  




(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a right knee disability is denied.


REMAND

The Veteran is seeking service connection for a preexisting right ankle disability.  

Service treatment records (STRs) show that at enlistment soft tissue swelling or hematoma sprain of medial tibiotalar ligament of the Veteran's right ankle was noted on X-ray, thus pre-existing his entry onto active duty in 1971.  However, the condition was considered nonlimiting and the Veteran was considered qualified for service.  

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1110, 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence demonstrating that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence that it was not aggravated by such service.  VAOPGCPREC 3-2003 (July 16, 2003).  Essentially, to rebut the presumption of sound condition VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

In this case, the Veteran's preservice history raises significant medical questions regarding whether a pre-existing right ankle disability, became appreciably worse during service beyond its natural progression in accordance with the above-cited law.  Given the foregoing, the Board finds that VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if it is necessary to decide the claim).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to post-service treatment or evaluation for right ankle disability, or to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  Document any attempts to obtain such records.  

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this in the claims file.  All such available records should be associated with the claims folder.  See 38 U.S.C.A. § 5103A(b).

2.  Then, schedule the Veteran for a VA orthopedic examination to determine the nature, extent and etiology of any right ankle disability that he may have.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  A detailed history of any treatment for right ankle symptoms before, during, and after service should be obtained from the Veteran.  All tests indicated, to include but not necessarily limited to radiologic studies, are to be conducted at this time, and all findings should be reported in detail.  The examiner should indicate whether any changes shown on X-ray support a diagnosis of degenerative joint disease.  

The examiner should opine as to whether a right ankle disorder existed prior to the Veteran's period of active duty and, if so, whether such pre-existing disability was aggravated (permanently worsened beyond its natural progression) by that period of service.  If no pre-existing right ankle disability is found, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any currently-diagnosed right ankle disability had its clinical onset in active service or is otherwise related to such active service.  

The examiner must provide a complete rationale for all conclusions drawn or opinions expressed.  Any opinion provided should include discussion of specific evidence of record, particularly the STRs.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the service connection claim remaining on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


